Prospectus Supplement No. 6 Filed Pursuant to Rule 424(b)(3) Filed September 20 , 2012 Registration Statement No. 333-177076 PROSPECTUS SUPPLEMENT NO. 6 ARDENT MINES LIMITED This Prospectus Supplement No. 6 hereby supplements the Prospectus filed by Ardent Mines Limited (the “Company”) with the Commission on January 6, 2012 and the Prospectus Supplements filed on February 28, 2012, May 7, 2012, May 21, 2012, July 12, 2012 and August 24, 2012. The Company has filed the following Reports attached hereto with the Commission since the date of filing of Prospectus Supplement No. 5 on August 24, 2012: 1. The Company’s Current Report on Form 8-K, filed with the Commission on September 14, 2012. The first date on which this Prospectus Supplement will be used is on or after September 20, 2012. The date of this Prospectus Supplement No. 6 is September 20, 2012. TABLE OF CONTENTS 1. The Company’s Current Report on Form 8-K, filed with the Commission on September 14, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – SEPTEMBER 9, 2012 ARDENT MINES LIMITED (Exact name of Registrant as specified in its charter) NEVADA 000-50994 88-0471870 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 100 Wall Street,10 th
